Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 1 of 15 PageID #: 2489




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

              Plaintiffs,
                                              C.A. No. 4:18-cv-00519-ALM
       v.

BANK OF AMERICA CORP.,
                                              JURY TRIAL DEMANDED
              Defendant.

WAPP TECH LIMITED           PARTNERSHIP
and WAPP TECH CORP.,
                                             Case No. 4:18-CV-00501-ALM
              Plaintiffs,

       v.

WELLS FARGO & CO.
                                              JURY TRIAL DEMANDED
              Defendant.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,
                                             Case No. 4:18-CV-00469-ALM
              Plaintiffs,

       v.

SEATTLE SPINCO, INC. ET AL.,
                                              JURY TRIAL DEMANDED
              Defendants.


  PLAINTIFFS WAPP TECH LIMITED PARTNERSHIP AND WAPP TECH CORP.’S
                 REPLY CLAIM CONSTRUCTION BRIEF

Dated: April 8, 2020                       Timothy Devlin (DE 4241)
                                           1526 Gilpin Avenue
                                           Wilmington, DE 19806
                                           (302)-449-9010
                                           tdevlin@devlinlawfirm.com

                                           Counsel for Plaintiffs Wapp Tech Limited
                                           Partnership and Wapp Tech Corp.
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 2 of 15 PageID #: 2490




                                                   TABLE OF CONTENTS

I.     INTRODUCTION................................................................................................................ 1

II.    THE DISPUTED TERMS NEED NO FURTHER CONSTRUCTION ......................... 1

       A. “system for [testing/developing] an application for a mobile device” ........................... 1
       B. “application” ................................................................................................................... 3
       C. “simulate”; “emulate”..................................................................................................... 5
       D. “simultaneously visually [simulate/emulate], via one or more profile display
              windows”; “simulate, via one or more profile display windows” .......................... 7
       E.     “configured to” ............................................................................................................... 9
       F.     “the software” ................................................................................................................. 9
       G. “the test” ....................................................................................................................... 10
III. CONCLUSION .................................................................................................................. 10




                                                                      i
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 3 of 15 PageID #: 2491




                                                   TABLE OF AUTHORITIES

                                                                                                                           Page(s)
Cases

Cont’l Circuits LLC v. Intel Corp.,
  915 F.3d 788 (Fed. Cir. 2019) .................................................................................................... 2

Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
  No. 2:14-cv-0911-JRG-RSP,
  2015 U.S. Dist. LEXIS 151310 (E.D. Tex. Nov. 7, 2015) ......................................................... 1

Image Processing Techs., LLC v. Samsung Elecs. Co.,
  No. 2:16-CV-505,
  2017 U.S. Dist. LEXIS 95448 (E.D. Tex. June 21, 2017) .......................................................... 1

Lites Out, LLC v. OutdoorLink, Inc.,
   No. 4:17-cv-00192-ALM,
   2017 U.S. Dist. LEXIS 179559 (E.D. Tex. Oct. 30, 2017) ........................................................ 1

Power Mosfet Techs., L.L.C. v. Siemens AG,
  378 F.3d 1396 (Fed. Cir. 2004) .................................................................................................. 4

Silt Saver, Inc. v. Hastings,
   No. 1:16-CV-1137-SCJ,
   2017 U.S. Dist. LEXIS 216827 (N.D. Ga. Oct. 18, 2017) ......................................................... 1




                                                                  ii
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 4 of 15 PageID #: 2492




I.     INTRODUCTION

       Throughout their Opposition (“Opp.”), Defendants repeatedly contend that, simply

because Wapp did not provide proposed constructions of the disputed terms, Defendants’

proposed constructions must be adopted—regardless of how flawed they are. This is legally

incorrect. The Federal Circuit, this Court, and other courts in this District have repeatedly found

that construction of terms is not necessary where, as here, the terms “have no meaning other than

their plain and ordinary meaning and that the surrounding claim language provides sufficient

meaning to the words in the claim terms.” See, e.g., Image Processing Techs., LLC v. Samsung

Elecs. Co., No. 2:16-CV-505, 2017 U.S. Dist. LEXIS 95448, at *27 (E.D. Tex. June 21, 2017);

Lites Out, LLC v. OutdoorLink, Inc., No. 4:17-cv-00192-ALM, 2017 U.S. Dist. LEXIS 179559,

at *47-51 (E.D. Tex. Oct. 30, 2017). Here, even Defendants acknowledge that the two principal

terms at issue—“emulate” and “simulate”—should be given their plain and ordinary meaning.

(Opp. at 19.) This Court need do nothing further. Defendants’ proposals and purported

justifications are inconsistent with the evidence and should be rejected.

II.    THE DISPUTED TERMS NEED NO FURTHER CONSTRUCTION

       A.      “system for [testing/developing] an application for a mobile device”

       Even if these preamble terms were “limiting,” they do not require construction on that

basis alone. See, e.g., Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., No. 2:14-cv-0911-

JRG-RSP, 2015 U.S. Dist. LEXIS 151310, at *31 (E.D. Tex. Nov. 7, 2015); Silt Saver, Inc. v.

Hastings, No. 1:16-CV-1137-SCJ, 2017 U.S. Dist. LEXIS 216827, at *44-45 (N.D. Ga. Oct. 18,

2017). Defendants cite no contrary authority. As discussed in Wapp’s Opening Brief (at 6-8),

these terms are sufficiently clear and nothing in the words themselves, or in the way that they are

strung together, requires explanation to either a POSITA or a layperson.


                                                 1
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 5 of 15 PageID #: 2493




       Conversely, Defendants’ proposed constructions would only obfuscate and confuse the

issues. First, Defendants’ argument for replacing the simple term “system” with “system that

mimics the operation of a real-world mobile device” fails to meet the Federal Circuit’s exacting

standard for importing limitations from the specification. While Defendants argue that the

process of emulating a mobile device must be incorporated into the claims because—according

to Defendants—the specification teaches testing an application “using an emulated mobile

device, not on a real-world, physical device” (Opp. at 6) and “unambiguously disparage[s] the

use of real-world, physical mobile devices” (id. at 7), the specification is not so limiting.

       In fact, the patents repeatedly emphasize that each embodiment is merely “exemplary.”

(See, e.g., ’864 patent at 2:50-55; 3:66-4:2; 5:3-4.) Further, far from “disparag[ing]” the use of

“real world” mobile devices, the use of such a mobile device to transfer (i.e., download) the

application and execute it is a common step in the application development and testing process.

For example, the specification clarifies that the application is “deployed on [physical] mobile

device 114 for final testing.” (’864 patent at 6:31-33; 4:63-65.) Figures 7 and 13 also illustrate

that the application may be tested on a physical device during the development process. (Id. at

10:4-7: “emulator 101 instructs development tool 112 to publish application 104 to mobile

device 114”; 12:58-59: “In step 1318, method 1300 models the application running within a

mobile device”; 9:60-63: “(e.g., mobile device 114) that is a mobile phone.”)

       It is improper to import a limitation from the specification where, as here, the plain

language of the claims does not include the limitation and the specification does not “clearly and

unmistakably” require it. Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 797-99 (Fed. Cir.

2019) (claims directed to circuit board construction not limited to requiring a repeated desmear

process and should be given their plain and ordinary meaning). Indeed, the Cont’l Circuits


                                                  2
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 6 of 15 PageID #: 2494




holding was reached despite the fact that the specification not only “repeatedly distinguishe[d]

the process covered by the patent from the prior art and its use of a ‘single desmear process,’”

but also characterized “the present invention” as using a repeated desmear process. Id. at 794.

Defendants’ proposed restriction does even worse in that it would exclude even exemplary

embodiments of the specification. It should likewise be rejected.

       Second, Defendants fail to provide any justification for replacing the commonly-

understood words “testing” and “developing” with “evaluation” and “writing.” The specification

teaches that the process of “developing” an application involves more than merely “writing” it—

development may involve one or more of authoring, simulating, testing, playing, and publishing

the application. (See Br. at 8, citing ’864 patent at 1:51-2:2; 4:34-51; 10:4-7; 19:18-52.)

Similarly, “testing” may include at least simulating, playing, and publishing the application, as

well as “evaluation.” (’864 patent at 1:51-2:2; 4:34-56; 9:60-10:7; 11:60-67; 13:4-65; 19:18-52.)

Defendants never address these disclosures in the specification.

       Third, Defendants’ attempt to narrow the term “mobile device” to “real-world mobile

device” again ignores the specification. The specification teaches running an application on a

physical mobile device (e.g., id. at 6:31-33; 9:60-62; 10:4-7; 12:58-59), as well as the possibility

of modeling the application on devices that may never be introduced to the “real world.” (Id. at

10:41-44; 6:10-14.) Defendants’ construction improperly excludes all such planned or future

devices as well as disclosed combinations of real and virtual devices and should be rejected.

       B.      “application”

       Defendants’ construction ignores that the specification describes an “application” as

distinct from a “program.” For example, an exemplary “frame-based application” may be

“played” in an “application player” on a mobile device (id. at 3:66-4:2; 1:28-30), developed

using a “frame-based application development tool” such as “Flash MX or Studio 8 from
                                                 3
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 7 of 15 PageID #: 2495




Macromedia” (id. at 4:34-39), or “published” to the mobile device (id. at 4:39-43). Defendants

cite no evidence that a “program” would have any of these features. In addition, the

specification teaches that an application may already be “running” on the mobile device, not

merely “designed to run.”1 (Id. at 12:58-59.) The only support that Defendants provide for

equating an “application” to a “program”—a dictionary definition (Opp. at 13-14)—should be

rejected because it contradicts the scope of the “application” in light of the intrinsic evidence.

       Further, Defendants’ proposed construction would render superfluous the actual claim

language immediately following “application.” Each relevant claim already recites that an

“application” is either “for a mobile device” or “play[s] on” a mobile device (’192 patent at Cl.

1; ’678 patent at Cl. 1, 26, 45; ’864 patent at Cl. 1, 8, 12, 20, 29), so defining “application” by

use of the phrase “designed to run on a mobile device” would be repetitive and should be

rejected. Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004)

(“[I]nterpretations that render some portion of the claim language superfluous are disfavored”).

For example, the preamble of ‘864 patent claim 1 would read: “A system for testing [a program

designed to run on a mobile device] for a mobile device.” While Defendants claim that their

construction is “not redundant” (Opp. at 13), the language of the claims establishes the opposite.

Indeed, because the surrounding claim language shows that the “application” is more specific

than its normal use, Defendants’ purported justification for narrowing the term itself—to reflect a

narrower understanding than its ordinary meaning (Opp. at 11-13)—is redundant.

       The term “application” is easily understood by a POSITA and a lay fact finder and there

is no reason to adopt Defendants’ proposed redundant and unsupported limitations.



1
 Defendants’ purported compromise—“replacing ‘run’ with ‘play’”—only makes matters worse.
(Opp. at 14.) The “application” encompasses both “running” and “playing.”

                                                  4
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 8 of 15 PageID #: 2496




       C.      “simulate”; “emulate”

       Defendants spend six pages discussing the use of “emulate” and “simulate” in the patent

specification (Opp. at 14-20), but fail to tie any of that explanation to Defendants’ proposed

constructions. Instead, those proposed constructions (substituting the single words “mimic” and

“imitate”) find no support at all in the intrinsic evidence, actually blur the differences between

“simulate” and “emulate,” and are markedly less “nuanced” than the claim terms themselves.

       First, while Defendants and Dr. Shoemake attempt to explain the difference between

“emulate” and “simulate” in terms of their relative degree of “fidelity” or “precision,” (Opp. at

15-17), even a cursory review reveals that the words “mimic” and “imitate” do not reflect any

potential difference in precision. As discussed in Wapp’s Opening Brief (at 10-13), both

“emulate” and “simulate” can mean either “imitate” or “mimic”—Dr. Shoemake’s own

MacBook dictionary (which he reviewed but failed to disclose in his Declaration) shows this.

Whatever “the answer” is that Dr. Shoemake supposedly can provide regarding the meaning of

the terms (see Opp. at 19), the proposed constructions are far from it.

       Indeed, none of the technical dictionaries that Dr. Shoemake cited defines “emulate” as

“mimic.” (Shoemake Decl. at ¶ 43.) Dr. Shoemake’s only explanation for that construction is

his conclusory assertion that: “I refer to this relatively precise representation as ‘mimicking’ a

target.” (Id. at ¶ 36.) Tellingly, while Dr. Shoemake regularly used “emulators” and

“simulators” in his professional work (see id. at ¶¶ 5-6, 48), he did not testify to using any

“mimickers” or “imitators.” His opinions are, thus, not based on any specialized technical

understanding, but appear to be unsupported rationalizations designed to support Defendants’

preselected constructions.

       Second, Defendants inaccurately fault Wapp for not referring to any technical

dictionaries in evaluating these terms. (Opp. at 18). On the contrary, Wapp cited the same
                                                  5
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 9 of 15 PageID #: 2497




“technical” dictionaries that Dr. Shoemake relied on. (Br. at 11; Ex. 7.) Wapp merely pointed

out that these dictionaries both highlighted the numerous inconsistencies with Dr. Shoemake’s

constructions and, in fact, suggested the exact opposite of Defendants’ proposed constructions.

Wapp also cited two additional “technical” dictionaries (Br. Ex. 4), neither of which alter the

analysis. In sum, every dictionary (technical or “non-technical”) relied on by either side

undermines Defendants’ position that the limitations here are so “nuanced and technical” that

“they would not be understood by a lay juror.” (Opp. at 18.) The evidence entirely confirms that

these terms do not have any specialized meaning in the context of the patents.

       Third, Defendants’ argument that Wapp “wants to use the terms [‘emulate’ and

‘simulate’] interchangeably” (id. at 18) misstates the issue (and Wapp’s position). Wapp has

repeatedly emphasized that the differences between the limitations are simply not reflected in

Defendants’ proposed constructions (i.e., “mimic” and “imitate”) which are more synonymous

with each other than the claim terms themselves. Indeed, Defendants’ single-word constructions

belie their own assertion that “[t]he point is not to provide a one-to-one replacement of

synonymous words” but to “provide meaning to words or phrases.” (Id. at 19.) The proposed

constructions here provide no such “meaning” to the finder of fact and would, instead, make it

more difficult to understand the claims.

       Fourth, Defendants provide no authority for their contention that it was “error” that Wapp

“failed to rely on the written description at all.” (Id. at 18.) Wapp was justified in doing so for

two reasons. First, Wapp believes the terms are plain on their face and require no construction.

Second, it is Defendants that desire to change the words that the Applicants and the Examiner

agreed were sufficient to define the invention, so it is their burden to demonstrate why the words

should be replaced, but their proposed constructions find no support in the specification. Indeed,


                                                  6
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 10 of 15 PageID #: 2498




Wapp simply highlighted that the proposed constructions—of terms only Defendants contend

require construction—are so vague, confusing, and circular (or erroneous) that they would not

help the finder of fact but would instead make it more difficult to understand the claims.

       These terms require no construction, and certainly not Defendants’.

       D.      “simultaneously visually [simulate/emulate], via one or more profile display
               windows”; “simulate, via one or more profile display windows”

       Defendants’ proposed constructions should be rejected. First, as discussed above, neither

“simulate” nor “emulate” means simply “imitate.”2

       Second, Defendants’ entire premise for construing these terms is faulty. Defendants

argue that—but for their proposed construction—a fact-finder may misinterpret the claims as

reciting that “the profile display window would do the emulation or simulation.” (Opp. at 22;

emphasis original.) It is common knowledge, however, that a computer screen is not a

microprocessor; and instead displays the results of processing done elsewhere within a computer.

This is basic knowledge in the computer era, whether at the time of the invention or now. There

is no meaningful risk that a fact-finder would read the claim language to require that the display

window itself performs the emulation (or simulation). Moreover, the context of the surrounding

claim language confirms this common understanding. For example, the word “via”—which

Defendants seemingly ignore but which carries meaning here—sufficiently informs that the

results of a simulation or emulation are visually presented in a “profile display window.”

       Third, the specification is not limited only to monitoring an application “in real time.”

For instance, the specification teaches that profile data may alternatively be output as a post-

simulation report. (Br. at 16; ’864 patent at 7:67-8:1.) Defendants attempt to sidestep this point


2
 Defendants’ basis (an alleged “drafting error”) for proposing “imitate” for “simulate” and
“emulate” here is speculative and unsupported by the record. (See Opp. at 17 n.10; 20 n.11.)

                                                 7
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 11 of 15 PageID #: 2499




by arguing that “in real time” corresponds to the “simultaneous” visualization recited in the

claims (Opp. at 22), but Defendants’ proposed use of the phrase “while at the same time” already

accounts for the term “simultaneous.” Moreover, the surrounding claim language clarifies that

“simultaneously” qualifies the “plurality” of simulated network characteristics.

       Fourth, Defendants’ assertion that “profile display windows” are limited to displaying

“resources of the mobile device that are available to the application” ignores key disclosures of

the specification. First, as Defendants concede (see id. at 25), a profile display window primarily

displays resource utilization by an application. (’864 patent at 3:60-62; 4:28-30; 10:60-65.)

Defendants’ cited excerpts do not alter this fact. For instance, a reduction in resources available

to the application simply modifies the operating environment for the application, such that the

profiler continues monitoring (and displaying) subsequent resource utilization by the application.

(Id. at 10:60-11:6.) The purpose of the profile display window (and, indeed, the stated purpose

of the invention to monitor resource utilization by the application (id. at Abstract; 2:11-46)),

thus, does not change simply because of other activity. Moreover, as Defendants’ other excerpts

clarify, resources available to the application are merely indicated by a static “capacity line,”

while the profile display window displays resource utilization by the application over time. (Id.

at 20:48-54; Fig. 21.) Second, Defendants’ cited excerpts also confirm that a profile display

window displays resources of the network that are available to the application. (Id. at 10:65-

11:2.) Defendants’ proposed construction, thus, mischaracterizes their cited disclosures.

       Defendants argue that resource utilization is recited by other claims and is outside the

scope of the limitations at issue here, but neither claim 13 nor claim 20 recites the display of

“resource utilization” in a “profile display window.” Accordingly, the profile display windows

in the limitations here should not be restricted as proposed, and no construction is necessary.


                                                  8
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 12 of 15 PageID #: 2500




       E.      “configured to”

       Defendants’ only justification for adopting a construction verbatim from unrelated

patents is that, as a “term of drafting art,” the phrase has a “narrow definition in patent law.”

(Opp. at 28.) Even if that were true (and Defendants have not shown it to be), Defendants’

actual proposed construction here should be rejected. First, Defendants provide no basis for

including “hardware” in claims that do not recite hardware. Defendants’ oversight during their

copy-and-paste process should not be rewarded by adopting a construction without regard to the

specific technologies. Second, Defendants’ injection of the word “actually” is likewise baseless.

It is redundant and adds nothing that would assist the fact-finder. Such a construction would

inject unnecessary confusion and invite potential mischief, and should be rejected.

       F.      “the software”

       Defendants’ argument that “the software” lacks antecedent basis in claim 2 of the ’678

patent ignores the plain language of the claims. Claim 1 recites, in relevant part: “a software

testing interface configured to simultaneously visually simulate . . . .” The word “software” thus

describes the “testing interface” that is configured to perform the claimed simulation. Claim 2

then recites that this same “software” is further “configured to enable a user to select from one

or more connection simulations . . . .” Even a cursory review clarifies—and a POSITA would

have no doubt—that “the software” in claim 2 refers to the “software testing interface.” Nor

would a POSITA regard the “software testing interface” as anything narrower than the

“software” recited in the analogous claims of the ’864 patent. The claims of both patents recite

“software”; the ’678 claim merely clarifies that the “software” is also a “testing interface.”

       Defendants seek to blur the plain language by suggesting alternative interpretations of

“the software” (Opp. at 29) to manufacture an indefiniteness issue. The preamble does not

mention any “software,” so a POSITA reading claim 2 would not understand “the software” to
                                                  9
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 13 of 15 PageID #: 2501




refer to the overall system of claim 1. Similarly, no POSITA would believe that the application

being tested would allow a user to “select from one or more connection simulations” to test

itself. That functionality is clearly within the testing interface.

        Defendants next argue that claims 47-49 create additional ambiguity between “software”

and “software testing interface” by assuming—wrongly—that a “software testing interface”

cannot “import real-world mobile network profiles” as interfaces “frequently refer to the visual

presentation of information.” (Id. at 29.) Such a characterization is wishful thinking

unsupported by any intrinsic evidence. As set forth above, the plain language of the claims

confirms that a “software testing interface” visually simulates network characteristics and

imports real-work network profiles. A POSITA would have no doubt as to the scope of the

“software” in claims 47-49.

                G.      “the test”

        Defendants again ignore the plain language of the claims. Defendants argue that “the

test” in claim 9 of the ’864 patent is so “vague” that it cannot be understood without imposing

additional restrictions on the “testing” recited by claim 1. As with “the software,” Defendants

simply seek to manufacture an indefiniteness issue here by demanding to know whether “there

has been a single test or series of tests, and whether the event in question occurred during the

same test or in an earlier, now-concluded test.” (Opp. at 30.) These additional limitations are

unsupported by anything in claim 9 and should not be imported into the claim. Instead, as set

forth in the Opening Brief, a POSITA would reasonably ascertain that “the test” recited in claim

9 refers to a test of the application in claim 1. Claim 9 is, therefore, not indefinite.

III.    CONCLUSION

        For all of the reasons above and in Wapp’s Opening Brief, this Court should not further

construe any of the terms at issue and they should be given their plain and ordinary meaning.
                                                  10
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 14 of 15 PageID #: 2502




Dated: April 8, 2020                       /s/ Timothy Devlin
                                           Timothy Devlin
                                           tdevlin@devlinlawfirm.com
                                           Henrik D. Parker
                                           hparker@devlinlawfirm.com
                                           DEVLIN LAW FIRM LLC
                                           1526 Gilpin Ave
                                           Wilmington, DE 19806
                                           (302) 449-9010

                                           Jeffrey G. Toler
                                           Texas State Bar No. 24011201
                                           jtoler@tlgiplaw.com
                                           TOLER LAW GROUP, PC
                                           8500 Bluffstone Cove, Suite A201
                                           Austin, TX 78759
                                           (512) 327-5515

                                           Attorneys for Plaintiffs Wapp Tech
                                           Limited Partnership and Wapp Tech
                                           Corp.




                                      11
Case 4:18-cv-00519-ALM Document 72 Filed 04/08/20 Page 15 of 15 PageID #: 2503




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via electronic

filing on April 8, 2020.

                                                      /s/Timothy Devlin
                                                        Timothy Devlin




                                               12
